  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MELVIN LEWIS SEALEY,              )
                                  )
     Plaintiff,                   )
                                  )            CIVIL ACTION NO.
     v.                           )             2:17cv785-MHT
                                  )                  (WO)
BRANCH BANKING AND TRUST          )
COMPANY,                          )
                                  )
     Defendant.                   )

                               OPINION

    Plaintiff filed this lawsuit seeking to void the

foreclosure    of   his   property.         This    lawsuit    is   now

before the court on the recommendation of the United

States    Magistrate    Judge    that    defendant’s     motion     for

summary judgment be granted.            Also before the court are

plaintiff’s objections to the recommendation, and the

plaintiff’s    motion     to   void   his      notice   of   voluntary

dismissal in a prior case and to relieve him from final

judgment in that case.           After an independent and de

novo review of the record, the court concludes that

plaintiff’s    objections       should    be    overruled     and   the
magistrate judge’s recommendation adopted.     The court

further concludes that plaintiff’s motion to void his

notice of voluntary dismissal and to relieve him from

final judgment in his prior case should be summarily

denied because those motions should have been filed in

in the case in which they were entered, not this one.

    An appropriate judgment will be entered.

    DONE, this the 20th day of March, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
